DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearings & tensioners of claim 1, and the symmetrical and asymmetrical leading edge, trailing edge, ribs and foil tips of claims 2-4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because figure 4 shows 4 tubes and figure 5 shows 5 tubes however, paragraph 0049 of the specification discloses that figure 5 is a top view of figure 4.  Then they should have the same number of tubes instead of a different number of tubes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because figure 6 is not mentioned in the specification and does not appear to have support according to the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Figure 6 is not mentioned or described in the specification.  There does not appear to be support for what is shown in figure 6.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1 there are apparent typos.  There appear to be missing words and extra words making the claim unclear.  
In claim 1, many of the limitations are presented in the alternative as “can be” or “can become” making it unclear if those limitations are to be part of the claim or not.  For compact prosecution, the Examiner is interpreting claim 1 as requiring “a foil comprising of a changeable lifting foil profile, wherein the foil is comprising of a foil leading edge, a foil trailing edge, and a foil tip, ribs located between the leading edge and trailing edge; perpendicular to and positioned between the ribs one or more tubes; wherein the one or more tubes are capable of rotation and connected to one or more engines, a mechanical apparatus or a hydraulic power control system; a plurality of spacer springs and elastic joints; and further including flaps and ailerons for added foil surface control”, since these are the limitations that are required by the claim and are not in the alternative.  
Claim 2 recites the limitation "tubes" in claim 2, line 1.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “tubes” in claim 2, line 1, as -- the tubes --.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, & 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voglsinger et al. (Pub No. US 2006/0157623 A1).  
Regarding claim 1
	Voglsinger teaches a foil (See paragraphs 0002-0003, 0041 & figures 1-5) comprising of a changeable lifting foil profile, (See paragraphs 0002-0003) wherein the foil is comprising of a foil leading edge, (See paragraphs 0002-0003, & 0041) a foil trailing edge, (See paragraphs 0002-0003, 0041 & figures 1-5) and a foil tip, (See paragraphs 0002-0003, & 0041) ribs (See figures 1-5, ref # 31) located between the leading edge and trailing edge; perpendicular to and positioned between the ribs (See figures 1-5, ref # 31) one or more tubes (See figures 6a, 6b, 7, & 8, ref # 182) that can be segmented between the ribs (See figures 1-5, ref # 31) and can become smaller as they extend toward the foils trailing edge: wherein tubes can be connected by struts to an axle wherein the axles start in vessel body travel through and rest on a plurality of bearings in the foil ribs ending at the foil tip, wherein the wherein axles can independently rotate in response to a control signal wherein the one or more tubes, (See figures 6a, 6b, 7, & 8, ref # 182) axles are capable of rotation and connected to one or more engines, a mechanical apparatus or a hydraulic power control system; (See paragraph 0051 & figures 4 & 5, ref # 90) a plurality of spacer springs and elastic joints (See figures 6a, 6b, & 8, ref # 283a) can be located between the tubes: connected and segmented between the ribs and further comprising of wherein the foil surface can be covered with material capable of stretch and recoil one or more covering tensioners; further including flaps and ailerons for added foil surface control.  (See paragraph 0003)  

Regarding claim 2
	Voglsinger teaches wherein tubes (See figures 6a, 6b, 7, & 8, ref # 182) consisting of one flat area (See figures 6a, 6b, & 8, ref # 282) wherein the leading edge, trailing edge, ribs and foil tip are symmetrical.  (See paragraph 0041 & figures 1-5)  

Regarding claim 4
	Voglsinger teaches wherein the tubes (See figures 6a, 6b, 7, & 8, ref # 182) consisting of two flat sided bottom (See figures 6a, 6b, & 8, ref # 282) and two different shaped top shapes (See figure 8, ref # 282 & 283a) wherein the leading edge, trailing edge, ribs and foil tip are symmetrical.  (See paragraph 0041 & figures 1-5)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voglsinger et al. (Pub No. US 2006/0157623 A1) as applied to claim 1 above, and further in view of Voglsinger et al. (Pub No. US 2006/0157623 A1).  
Regarding claim 3
	Voglsinger teaches wherein the tubes (See figures 6a, 6b, 7, & 8, ref # 182) consisting of two flat sided bottom (See figures 6a, 6b, & 8, ref # 282) and two different shaped top shapes (See figure 8, ref # 282 & 283a) wherein the leading edge, trailing edge, ribs and foil tip are symmetrical.  (See paragraph 0041 & figures 1-5)  
	Voglsinger does not teach wherein the leading edge, trailing edge, ribs and foil tip are asymmetrical.  
	However, the leading edge, trailing edge, ribs and foil tip can either symmetrical or asymmetrical since there is a finite number of predictable solutions with a reasonable expectation of success.  They can either all be symmetrical, all be asymmetrical, or some of them symmetrical and some asymmetrical.  (See MPEP 2143 I E)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a leading edge, trailing edge, ribs and foil tip that are symmetrical, since there are a finite number of predictable solutions with a reasonable expectation of success.  (See MPEP 2143 I E)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The reference Bogrash (Pub No. US 2017/0320562 A1) discloses an aircraft, a wing/foil, a changeable lifting foil profile, a leading edge, a trailing edge, a foil tip, ribs, one or more tubes that are perpendicular to and positioned between the ribs, flaps, and the leading edge, trailing edge, ribs and foil tip can either symmetrical or asymmetrical.  
The reference Reinhard et al. (US Patent No. 6,199,796 B1) discloses an aircraft, a wing/foil, a changeable lifting foil profile, a leading edge, a trailing edge, a foil tip, ribs, one or more tubes that are perpendicular to and positioned between the ribs, and the leading edge, trailing edge, ribs and foil tip are symmetrical.  
The reference Carns (US Patent No. 1,779,113) discloses an aircraft, a wing/foil, a leading edge, a trailing edge, a foil tip, ribs, one or more tubes that are perpendicular to the ribs, and the leading edge, trailing edge, ribs and foil tip are asymmetrical.  
The reference Moore (US Patent No. 3,559,920) discloses an aircraft, a wing/foil, a leading edge, a trailing edge, a foil tip, ribs, one or more tubes that are perpendicular to the ribs, and the leading edge, trailing edge, ribs and foil tip are symmetrical.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647